PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/404,401
Filing Date: 12 Jan 2017
Appellant(s): Pawlus et al.



__________________
Idris N. McKelvey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 1, 2021 appealing from the Office action mailed March 16, 2021.
STATUS OF CLAIMS
Appellant’s Appeal Brief filed September 1, 2021 is acknowledged.
Claims 1-9, 12 and 13 as filed October 15, 2020 are pending.
Claims 10 and 11 are cancelled.
Claims 1-9, 12 and 13 as filed October 15, 2020 are rejected.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record), as applied to claims 1-5, 8 and 12 above, and further in view of Picard-Lesboueyries (WO 02/47644, published June 20, 2002, as evidenced by the machine translation, of record).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record), as applied to claims 1-5, 8 and 12 above, and further in view of Chowdhary (US 2003/0129210, published July 10, 2003, of record).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record), as applied to claims 1-5, 8 and 12 above, and further in view of Glynn et al. (US 2011/0059192, published March 10, 2011, of record) and of Picard-Lesboueyries (WO 02/47644, published June 20, 2002, as evidenced by the machine translation, of record).

(2) Response to Argument
Rejection under 35 USC 103, Brief pages 3-4
Appellant concludes prima facie obviousness cannot be established because Appellant’s disclosed results of dermal cell proliferation without unacceptable levels of cytotoxity are not predictable citing to MPEP 2143 (I).  Applicant characterizes the rejection over Tanaka as lacking independent motivation to combine ingredients and as failing to address claims 2, 4 and 6.

The rejection not addressed by Appellant is predicated on the modification of the compositions of Tanaka and the method of use thereof, and in particular on the compositions of Tanaka comprising willowherb / Epilobium extract in combination with green algae extract and licorice extract (Tanaka, Example 6).  Tanaka expressly teach brown algae extract is an alternative, equivalent cell activator to green algae extract and Asl evidence licorice extract comprises chalcones / chalconoids inclusive of licochalcone A.  As such, the instantly claimed compositions are species of composition embraced by the genus of compositions taught by Tanaka.  And as set forth in the rejection, the compositions of Tanaka can be configured as hair care cosmetics inclusive of hair growth promotors which at least implicitly renders obvious the application of the compositions to the scalp.  This is important because the proposed modifications of the use of the compositions of Tanaka are predicated on the knowledge that compositions comprising willowherb / Epilobium have utility against 5-reductase view of Ducrey, that compositions comprising licorice extracts inclusive of licochalcone A have utility against 5-reductase and may be used for treatment of male type baldness in view of Kanbara, and that compositions comprising brown algae extracts inclusive of Laminaria are useful for male pattern hair loss in view of Osawa.  Thus, it would have been obvious to one of ordinary skill in the art to use compositions falling within the genus of compositions embraced by Tanaka as a hair growth promotor in the treatment of male pattern baldness as articulated at pages 7-9 of the Non-Final Rejection.
The objective evidence present in the as filed specification (pages 24-34) is not deemed reasonably commensurate with any pending claim.  While Appellant has quantitated working Epilobium and Phlorigine® / Laminaria (page 25, lines 3-6; also page 3, line 17 through page 4, line 12), no pending claim is drawn to these compositions.  
To the extent that Appellant contends the disclosed results of dermal cell proliferation without unacceptable levels of cytotoxity are unpredictable, Appellant has already been advised at pages 16-17 of the Non-Final Rejection mailed August 6, 2019 that cytotoxity at high concentrations is expected at least for oenothein B and that dermal cell proliferation is expected.  
Notably, the instant claims, at broadest are not limited to any type or amount of chalconoid, to any type or amount of Epilobium extract or to any type or amount of Laminaria extract.  While dependent claims 2, 4 and 6 recite amounts, it is not seen how these amounts relate to the amounts exemplified.  For example, the compositions employed in Appellant’s cell proliferation data provided in Figure 9 are summarized at page 27:

    PNG
    media_image2.png
    212
    729
    media_image2.png
    Greyscale

The amount of the chalconoid Licochalcone LR-15 does not fall within the range required by claim 2, the amount of the Epilobium Alpaflor® does not fall within the range required by claim 4 and the amount of the Laminaria Phlorogine® does not fall within the range required by claim 6.  To the extent that Appellant alleges the rejections fails to address claims 2, 4 and 6, the amounts recited in claims 2, 4 and 6 are met by the teachings of Tanaka as set forth at page 6 of the Non-Final Rejection because it is clear from pages 3 and 4 of the as filed specification (also pages 31-34) that the hair restorative blend is the combination of the chalconoid, the Epilobium Laminaria extract.  Amounts of for example 0.0001 wt% licorice extract / licochalcone and 0.0001 wt% Epilobium and 0.0001 wt% algae / Laminaria extract are about 30% and about 30% and about 30% as claimed relative to the hair restorative blend as claimed.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALISSA PROSSER/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619        

                                                                                                                                                                                                /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.